Citation Nr: 1704419	
Decision Date: 02/14/17    Archive Date: 02/24/17

DOCKET NO.  10-23 430	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

N. Sangster, Associate Counsel


INTRODUCTION

The Veteran had active service from August 1993 to August 1996.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  In pertinent part, September 2009 rating decision denied service connection for the Veteran's claimed low back pain, bilateral hearing loss, and tinnitus.  The Veteran had a Board hearing before the undersigned Veterans Law Judge (VLJ) in August 2012.  

In October 2014, the Board denied the Veteran's claim for bilateral hearing loss but remanded the claims for low back pain and tinnitus for additional development.  Thereafter, in March 2015, the Appeals Management Center (AMC) granted service connection for chronic lumbar strain and lumbar degenerative disease assigning an initial rating of 10 percent effective June 30, 2009.  This action constituted a full grant of the benefits sought.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) (where an appealed claim for service connection is granted during the pendency of the appeal, a second Notice of Disagreement must thereafter be timely filed to initiate appellate review of "downstream" issues such as the compensation level assigned for the disability or the effective date of service connection).


FINDING OF FACT

Resolving all doubt in the Veteran's favor, tinnitus is related to his active service.


CONCLUSION OF LAW

The criteria for service connection for tinnitus have been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.385 (2016).

REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran believes that his tinnitus is related to acoustic trauma during his active military service.

In order to establish service connection for the claimed disorder on a direct basis, generally there must be probative evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).

Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or is legitimately questionable.  38 C.F.R. § 3.303 (b) (2016). But this alternative means of linking the currently-claimed condition to service is only available if the condition being claimed is one of those specifically identified in 38 C.F.R. § 3.309 (a) as a chronic disease.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

At a July 2011 VA examination, the Veteran reported that he had bilateral tinnitus two to three times a week.  The examiner noted that the Veteran had a history of military noise exposure from explosions, maintenance on auto boats and gunfire while working as a combat engineer.  In an August 2011 medical addendum opinion, the examiner stated there were no reports of tinnitus in service and his July 2011 audiological evaluation was within normal limits, which led to her conclusion that tinnitus was less likely than not related to military noise exposure.

As mandated by the Board's October 2014 remand, the Veteran was provided another VA examination in December 2014.  The examiner observed that the Veteran had normal hearing for VA purposes.  In addition, he stated that the evidence did not show findings related to tinnitus; therefore, service connection for tinnitus was less likely as not related to noise exposure during military service.  He reiterated this opinion in a January 2015 medical addendum opinion.

In the present case, the Board finds the Veteran's assertion that he was exposed to acoustic trauma in service to be competent and credible.  Layno v. Brown, 6 Vet. App. 465 (1994); Barr v. Nicholson, 21 Vet. App. 303, 308 (2007).  Moreover, the Board does not doubt his ability to perceive changes in his audiological acuity.  

Further, the Board must determine on a case-by-case basis whether a particular condition is the type of condition that is within the competence of a lay person to provide an opinion as to etiology.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376 -77 (Fed. Cir. 2007); see also Kahana v. Shinseki, 24 Vet. App. 428, 433 n.4 (2011).  Lay persons are competent to provide opinions on some medical issues.  See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011).  Tinnitus is a disorder with symptoms that can be identified through lay observation alone.  Charles v. Principi, 16 Vet. App. 370 (2002).  In this case, the Veteran is competent to report the symptoms of tinnitus, and the Board finds his lay statements to be credible.  

The Board finds that the July 2011 and December 2014 VA examiners' opinions and the Veteran's lay statements are in relative equipoise.  Therefore, the Veteran prevails.  See 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. 49.  Affording the Veteran the benefit of the doubt, service connection for tinnitus is granted based upon continuity of symptomatology.  38 C.F.R. § 3.303(a), (b) (2016); see also Walker, 708 F.3d 1331.


ORDER

Entitlement to service connection for tinnitus is granted.



____________________________________________
JOHN Z. JONES
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


